By the Court.

We think this case settled by that of * Brown vs. Wallace. A reason for that decision, not mentioned in the report, and which equally applies to the case at bar, is, that, the principal being at ail times, in legal contemplation, in the custody of the bail, the latter may, at his pleasure, bring him within the precinct of the officer holding the execution, and offer him to the officer to be taken. If the execution, in this case, had been delivered to the sheriff of the county of Lincoln, a return of non est inventus by him would have been sufficient, without search, if there was no fraud or collusion. The right of the bail to the cusody of the principal sufficiently justifies the putting the execution into the hands of the officer making the arrest; or rather, as in the present case, an officer having a greater and more extensive jurisdic tion in the same place.

Defendant defaulted